Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-13 and 16-30 are pending. Claims 1, 21, and 26 are independent and are amended.  Claims 5, 10, 21, 25-26, and 30 are amended also.  Claims 14-15 are canceled.
This Application was published as U.S. 2020/0260184.
Apparent priority: February 2019 or January 2020 (two provisionals).

This Application is a continuation of application no. 16/785,176, currently pending and published as 20200258518.  Claims directed to disrupting the communication path from the microphone of the PDA and its processor and permitting through or blocking audio from the microphone.
The Specification states that the instant Application is related to:
16/785,202 published as 20200258528 and issued as U.S. 11184711 (jamming signal or letting the audio from the microphone through).
16/785,918 published as 2020-0258528 (blocker permits audio from the microphone to go through), prosecution ongoing;
16/785,930 published as 2020-0260185 (first and second triggers for the blocker and the smart device), prosecution ongoing;
16/785,950 published as 2020-0260186 (blocking circuit permits receiving the signal from the microphone, i.e. audio), prosecution ongoing; and


Other possibly related applications are:
16/881,101 published as 2020-0288240 (jamming signal), prosecution ongoing.

Obviousness Double Patenting was not found with the claims of the above issued patent or pending applications.

Applicant’s amendments and arguments are considered but are either unpersuasive or moot in view of the new grounds of rejection that, if presented, were necessitated by the amendments to the Claims.
This action is Final.
Response to Amendments
Objection to Claim 21 is withdrawn in view of the amendments to this Claim. 
Response to Arguments
Arguments are directed to aspects added by amendments which are addressed by adding a new reference: Champion from the Information Disclosure Statement of 1/26/2022:

    PNG
    media_image1.png
    67
    636
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    215
    678
    media_image2.png
    Greyscale


Note that IDS document “Bjorn Karmann. Project Alias 2.0 GitHub. https://github.com/bjoernkarmann/project_alias Retrieved Feb 7, 2020. 5 pages” teaches a device that goes on top of Alexa and whispers commands to Alexa in a different voice.  This is not prior to the earliest priority of the provisional of 2/7/2019 which includes Figure 3.
Applicant noted that the Claims pertain to Figure 3 of the instant Application. 

    PNG
    media_image3.png
    671
    405
    media_image3.png
    Greyscale

The Claims, however, leave out steps and components such as the second microphone 306 and a conversion of the received audio to text so it can be turned back to speech via TTS.
Independent Claims are amended as follows:
1. A smart device comprising: 
at least one microphone; 
one or more processors; and 
blocking circuitry configured to: 
prevent receipt, by the one or more processors, of first signals generated by the at least one microphone while the blocking circuitry is in an untriggered state, 
wherein each communication path between the at least one microphone and the one or more processors is conducted via the blocking circuitry; 
detect, using an input device of the blocking circuitry, a first trigger associated with activating the blocking circuitry;  
based on detecting the first trigger, temporarily enter a triggered state;
receive, by the at least one microphone second signals;
generate, based on the second signals and using a text-to-speech algorithm, a command; and
output, based on the blocking circuitry being in the triggered state, the command to the one or more processors.

21. A method comprising 
preventing, by blocking circuitry, receipt, by one or more processors of a smart device, of first signals generated by at least one microphone of the smart device while the blocking circuitry is in an untriggered state, wherein each communication path between the at least one microphone and the one or more processors is conducted via the blocking circuitry; 
detecting, by the blocking circuitry and using an input device of the blocking circuitry, a first trigger associated with activating the blocking circuitry, wherein the first trigger is different from a second trigger associated with activating the smart device; and 
based on detecting the first trigger, temporarily entering, by the blocking device, a triggered state;
receiving, by the blocking circuitry, second signals from the at least one microphone;
generating, based on the second signals and using a text-to-speech algorithm, a command; and
outputting, based on the blocking circuitry being in the triggered state, the command to the one or more processors of the smart device.

26. Blocking circuitry comprising an input device, wherein the blocking circuitry is configured to: 
prevent receipt, by one or more processors of a smart device, of first signals generated by at least one microphone of the smart device while the blocking circuitry is in an untriggered state, wherein each communication path between the at least one microphone and the one or more processors is conducted via the blocking circuitry;
detect, using the input device of the blocking circuitry, a first trigger associated with activating the blocking circuitry, wherein the first trigger is different from a second trigger associated with activating the smart device;
based on detecting the trigger, temporarily enter a triggered state;
receive, using the input device of the blocking circuitry, second signals;
generate, based on the second signals and using a text-to-speech algorithm, a command; and
output, based on the blocking circuitry being in the triggered state, the command to the one or more processors of the smart device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 7-9, 11-12, 16-22, 24-27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (U.S. 2020/0196141) in view of the IDS document “2019, Jan. 15, The Smart² Speaker Blocker: An Open-Source Privacy Filter for Connected Home Speakers, Chris Champion, Ilesanmi Olade, Constantinos Papangelis, Haining Liang and Charles Fleming, Xi' an Jiaotong-Liverpool University”  (“Champion”).
Regarding Claim 1, Baker teaches and suggests:
1. A smart device comprising: [Baker, Figure 1 showing the control of devices in the room by audio command to a smart audio device 125.  Figure 2, “Audio Device 200.”  Figure 4 shows the block diagram of the devices of Figures 2 and 3.  Baker pertains to smart devices:  “[0002] Voice integration devices, for example, voice assistants such as Amazon Echo or Google Home devices may allow a user to vocally interact with a connected microphone/speaker device. Voice integration devices may also be used to control other devices in a home or business setting through the use of a keyword. For example, a user can integrate a voice integration device (e.g., Amazon Echo) with a smart home network to control the lights through a keyword or wake word (e.g., "Alexa") followed by a user command (e.g., "turn on the living room light").”  “[0033] The audio device may process the acoustic data and control other devices within the user environment 100 based on the processed acoustic data. For example, the audio device may enable a user to vocally control the lights 110A or 110B.”]
at least one microphone; [Baker, Figure 2, “[0043] The audio device 200 may contain at least one microphone (not shown in FIG. 2) for monitoring acoustic data in the space in which it is installed….”  Figure 4, “microphone 430.”]
one or more processors; and [Baker, Figure 4, “control circuit 414.”  “[0060] The audio device 400 may have a control circuit 414. The control circuit may be powered by the voltage VCC provided by the power supply 422. The control circuit may include one or more of a processor(s) (e.g., a microprocessor(s)), a microcontroller(s), a programmable logic device(s) (PLD), a field programmable gate array(s) (FPGA), an application specific integrated circuit(s) (ASIC), or any suitable controller or processing device or combination thereof.”]
blocking circuitry configured to: [Baker, Figures 7 and 8A showing a “mechanical disconnect” / “blocking circuitry.”  “[0084] The audio device 700 may also have a device-level privacy mode. The device-level privacy mode of audio device 700 may be a mechanical disconnect. The mechanical disconnect may be an airgap, i.e., an airgap switch shown here as airgap switch 729. ….”]
prevent receipt, by the one or more processors, of first signals generated by the at least one microphone while the blocking circuitry is in an untriggered state, [Baker, Figures 7 and 8A.  “Untriggered” of Claim = “Privacy Mode” of Baker.  “Airgap switch 829A” disconnects the entire “audio device 800” from the “power source 802” and “airgap switch 829B” just disconnects the “microphone 830” from its power supply.  “Airgap switch 829c” disconnects the “microphone 830” from the “control circuit 814” / processor.  Any of these 3 switches “prevent receipt, by … processors, of signals generated by … microphone.”  “[0085] Mechanical actuation of the airgap switch may break an electrical connection of a circuit of device 700, for example, similar to the circuit shown in FIG. 4….”  “[0088] For example, the audio device may have an airgap 829A, which may be located at airgap position A. When the airgap switch 829A is engaged by a user, the airgap 829A may disconnect the power supply 822 from the power source 802, thereby removing power to the entire audio device 800.”  “[0089] Alternatively, the audio device may have an airgap switch 829B. The airgap switch 829B may be located at position B, shown in FIG. 8A as located between the output of the power supply 422 and the VCC rail. When a user engages the airgap switch 829B to put the audio device 800 into a privacy mode, the airgap switch 829B may break the connection providing power from the power supply VCC to the microphone 830. Actuation of the airgap switch 829B may not remove power from all circuitry powered by VCC. For example, the control circuit 814, LEDs 842, microphone 830, speaker 832, communication circuit 824, and memory 820 may all remain powered from VCC. In this way, when the audio device 800 is placed in a privacy mode through airgap switch 829B, only the microphone may lose power while other circuit components remain active. For example, the privacy LED 440 may still be used to provide a visual indication that the audio device 800 is in privacy mode.”  “[0091] Alternatively, the audio device may have an airgap switch 829C. Airgap switch 829C may be located at position C, between the microphone 830 and the control circuit 814. When a user engages the airgap switch 829C to put the audio device 800 into a privacy mode, the airgap switch 829C may break the communication connection between the microphone 830 and the control circuit 814. That is, when a user enables or engages the privacy mode, the control circuit 814 to stop receiving acoustic data from the microphone 830….”]
wherein each communication path between the at least one microphone and the one or more processors is conducted via the blocking circuitry; [Baker, Figure 8A, only “829C” satisfies this condition because it sits between the “microphone 830” and “control circuit 814” / processor.]
detect, using an input device of the blocking circuitry, a first trigger associated with activating the blocking circuitry; and  [Baker, the “first trigger” is taught by the closing of the “airgap switch 829C” because a closed circuit allows receipt of the audio signals from the microphone.  A command to disable/disengage the “privacy mode” teaches the “first trigger.”  See Figures 8A and 9.  There is also a “reset line 850” which permits the processor 814 to remotely reset the switch 829C; this too closes the circuit and allows receipt of signals from the microphone.  “[0100] … The airgap switch 929 may correspond to any of the airgap switches 829A-C shown in FIG. 8A, with the addition of a reset line connecting the airgap switch to the control circuit 814 to enable the control circuit to reset the airgap switch 929C. One example is shown as the reset line 850 to airgap switch 829C in FIG. 8A….”]
based on detecting the first trigger, temporarily entering, by the blocking device, a triggered state; [Baker, Figure 8A, the “airgap switch 829C” is located between the “microphone 830” and “control circuit 814”/ “processor” and can cut the communication of signals between the two.  The connection or disconnection are both temporary and depend on the “trigger.”  Thus, if the word “temporarily” is considered non-limiting, Baker outright teaches the Claim.  Note that the “triggered state” of the Claim in response to the “first trigger” of the Claim “allows receipt” of signals and therefore corresponds to the off/disable/disengaged situation of the “privacy mode” of Baker.  Most of Baker is directed to description of a trigger that places the device into the privacy mode.  However, Baker teaches mostly mechanical switches that can be opened or closed where the closed state pertains to the “triggered state” of the Claim and also teaches voice commands that that can enable or disable the switch and therefore the “privacy mode.”  Thus, the “first trigger” and “triggered state” of the Claim are taught by Baker when Baker turns off/disables/disengages the privacy mode and permits flow of audio information.] [The only aspect that may be considered as “suggested” is the fact that in the Specification (not the Claim) the device is generally and as default in a blocked mode (privacy mode) and triggers are used to change the mode to “pass-through” whereas the device of Baker is listening until placed in the “privacy mode.”  The secondary reference, Champion, works like the Claim and stays in blocking mode until it is turned off:  “Privacy mode -This mode is activated by keyword, and does not transmit any data to the smart speaker until it is turned off….”]
receiving, by the blocking circuitry, second signals from the at least one microphone; [Baker, the “first trigger” and “triggered state” of the Claim are taught by Baker when Baker turns off/disables/disengages the privacy mode it permits flow of audio information that is entering the microphone.]
generating, based on the second signals and using a text-to-speech algorithm, a command; and
outputting, based on the blocking circuitry being in the triggered state, the command to the one or more processors of the smart device.


    PNG
    media_image4.png
    817
    1148
    media_image4.png
    Greyscale

	Baker does not teach converting the audio to text which is not claimed but required because the input is audio and then the Claim jumps to a TTS which requires text and has to come from somewhere if it has to be based on the “second signals” which happen to be audio signals of the microphone, and converting this text back to audio for providing to the processor also leaving out the second microphone because the processor cannot operate on unprocessed audio of TTS.
Champion teaches:
1. A smart device comprising: [Champion, Figure 1, “Smart Speaker” like Amzaon’s Echo Alexa or Google’s Home Mini.  Abstract.]
at least one microphone; [Champion, Figure 1, the “external microphone.” (Alexa and Google have microphones, as shown in Figure 1, and considering they are speech driven but the mic of this Claim is the mic of the blocker.)]
one or more processors; and [Champion, Figure 1, the “Smart Speaker Blocker” must have a processor to perform the operations delineated in the paper.]
blocking circuitry configured to: 
prevent receipt, by the one or more processors, of first signals generated by the at least one microphone while the blocking circuitry is in an untriggered state, [Champion, Figure 1, provides a “Soundproof Enclosure” over the microphone of the “smart speaker” and blocks sounds entering this microphone.  See p. 5 “Privacy Mode” which is activated by keyword and does not transmit any data to the smart speaker unless activated by keyword.]
wherein each communication path between the at least one microphone and the one or more processors is conducted via the blocking circuitry; [Champion, Figures 1 and 2, the “communication path” is through air and is blocked by the “soundproof enclosure” of the blocker.]
detect, using an input device of the blocking circuitry, a first trigger associated with activating the blocking circuitry;  [Champion, p.5, privacy mode, keyword activation which turns off the blocking mode.

    PNG
    media_image5.png
    49
    314
    media_image5.png
    Greyscale

…
p. 5.]
receiving, by the blocking circuitry, second signals from the at least one microphone; [Champion, Figures 1 and 2 and “Strict hotword mode” (p. 5) in which only audio that is prefixed by the hotword for the smart speaker is passed through.  The audio coming in after the hotword teaches the “second signals” of the Claim.

    PNG
    media_image6.png
    83
    321
    media_image6.png
    Greyscale
]
generating, based on the second signals and using a text-to-speech algorithm, a command; and [Champion, Figure 2, the external microphone receives the audio provides it to a STT engine and provides the text to microphone of the assistant device that is enclosed in a soundproof enclosure.
outputting, based on the blocking circuitry being in the triggered state, the command to the one or more processors of the smart device. [Champion teaches a TTS mode that is used to conceal the identity of the speaker.

    PNG
    media_image7.png
    80
    417
    media_image7.png
    Greyscale

p. 5.]
Champion:

    PNG
    media_image8.png
    326
    861
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    313
    854
    media_image9.png
    Greyscale

Baker and Champion pertain to privacy devices and it would have been obvious to add the added concealment feature of Champion that uses a TTS function to provide the input audio to the smart device with the system of Baker for added privacy. This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396. See Champion for suggestion teaching motivation: 

    PNG
    media_image10.png
    323
    427
    media_image10.png
    Greyscale

p. 5.
Regarding Claim 2, Baker teaches:
2. The smart device of claim 1, wherein the first trigger comprises an audio trigger. [Baker teaches mostly mechanical methods of triggering a privacy mode or turning off the privacy mode.  However, when the trigger is input remotely it may be in the form of a “spoken keyword.”  Also note that in Claim 1 the “first trigger” turns off a privacy mode and permits the processor to receive signal from the microphone.  Thus, the “first trigger” of Claim 1 is a “privacy off” command not a privacy on.  “[0099] … Alternatively, for a remote command to place the device into a privacy mode, the control circuit may reset the airgap switch 929 and also turn on the privacy LED 905….”  “[0123] Although the audio devices have been described as enabling a privacy mode in response to a remote privacy command, the audio devices may alternatively disable or disengage from the privacy mode in response to a remote command. That is, a command to turn off privacy mode may turn off privacy mode for one or more audio devices in the user environment….”  “[0135] For the remote privacy modes described herein, the privacy mode may be enabled (or disabled) at a device level, room level, or building level, as setup by a user. …”  “[0006] Additional embodiments as discussed herein include a remote-activated privacy mode, or "Privacy Mode" as a scene, which allows for multiple devices to enter privacy mode through the activation of a singular control point. This remote-activated privacy mode may be triggered automatically based on specific triggers, including, but not limited to: occupancy, user preference, or particular activity or voice commands of a user, as will be described in more detail herein.”  “[0098] An example airgap switch that may be used is Remote Reset Rocker Switch A8GS, manufactured by Omron Corporation. This switch has a reset line connected to a solenoid coil that may allow a user to enable the privacy mode remotely. For example, the audio device may receive a trigger (i.e., an indication to go into privacy mode). In response to receiving the trigger, the control circuit of the audio device may cause the remote reset switch to change state to enable the privacy mode. The trigger may be any input as previously described, including, but not limited to: occupancy, a specific sound (spoken keyword or sound indicative of an activity, such as a phone ringing), a wireless command, etc. For example, the control circuit may apply a voltage to a reset line or a coil terminal of the remote reset switch to change the state of the remote reset switch in response to receiving the trigger, thereby placing the audio device in the privacy mode.”  “[0127] Alternatively, the remote privacy mode may be remotely enabled via a voice command. For example, a user 102 may speak a voice command, such as, for example, "privacy mode". The voice command may be received by an audio device, such as audio device 104. The audio device may determine whether the voice command is a privacy command. That is, the voice command may act as a keyword, or wake word, which is processed locally by the control circuit of the audio device. When the audio device 104 determines that the voice command is a privacy command, the audio device 104 may enable privacy mode….”]

Regarding Claim 4, Baker teaches:
4. The smart device of claim 2, wherein the blocking circuitry further comprises the at least one second microphone. [Baker: Figure 4. “[0063] The microphone 430 may comprise multiple input microphones. For example, the microphone 430 may be a group of microphones physically spaced apart from one another, for example, a microphone array. Multiple input microphones may allow for improved ambient noise rejection and acoustic beam-forming or beam-steering, whereby the audio device may be directionally sensitive to input sounds.”]

Regarding Claim 5, Baker teaches and suggests:
5. The smart device of claim 1, wherein the blocking circuitry is configured to detect the first trigger associated with activating the blocking circuitry by: 
processing, using at least one of a speech recognition algorithm or a natural language processing algorithm, the first trigger; and [Baker suggests simple speech recognition by teaching:  “[0090] … In this way, the acoustic data may still be sent from the microphone circuit 830 to the control circuit 814 to allow the control circuit to do limited local audio processing. For example, the control circuit may be able to process a keyword, or a simple learned command. However, when the airgap 829B is engaged, more extensive commands and voice conversations may not be transmitted to a network or cloud service for remote processing.”  This teaching suggests that natural language processing is conducted remotely whereas simple speech recognition is conducted on the device to detect the trigger and other simple commands.]
determining, based on the processing, that one or more words in the first trigger are associated with the triggered state. [Baker teaches the detection of keywords as trigger for the privacy mode or for disengaging the privacy mode:  “15. The apparatus of claim 16, wherein the trigger comprises a sound comprising a spoken keyword or a sound associated with a specific activity.”  “[0128] The voice command to trigger privacy mode may be a command setup by a user. Or, the voice command may be based on a specific keyword.….”  See [0098] and [0127] also.] 

Regarding Claim 7, Baker teaches:
7. The smart device of claim 1, wherein the first trigger corresponds to a movement detected by a wearable device. [Baker incorporates by reference another Baker which is referred to as Baker2016 which teaches that detection of the beacon of a particular user device, which may be a wearable device, causes the smart audio device to enter the privacy mode:  “[0132] Additionally, privacy mode may also be triggered based on proximity of wireless beacons specific to a user, such as the user's phone, wearable device, or other remote communication device specific to the user. For example, the audio device or the hub device 129 may be configured to recognize a given wireless beacon. Upon detecting the beacon, the audio device may enter a privacy mode. Or, the hub device 129 may detect the beacon and send a privacy command to the audio device to go into a privacy mode. Once the audio device or hub device 129 has stopped detecting the beacon, the audio device may disable or disengage the privacy mode. Examples of user recognition based on beacons is described in more detail in U.S. Patent Application No. 2016/0056629 filed on Aug. 21, 2015, entitled "LOAD CONTROL SYSTEM RESPONSIVE TO LOCATION OF AN OCCUPANT AND MOBILE DEVICES", the entire disclosure of which is herein incorporated by reference.”]

Regarding Claim 8, Baker teaches:
8. The smart device of claim 1, wherein preventing receipt of the first signals comprises grounding at least a portion of a circuit associated with the at least one microphone. [Baker, Figure 6, the microphone 630 can be grounded through transistor Q3.  “4. The apparatus of claim 1, wherein the switch comprises a first transistor and a second transistor coupled in series electrical connection between a power connection and a ground connection; wherein a gate or base of each of the first and second transistors is connected to the pin of the control circuit; further wherein the control circuit is configured to disconnect power to the microphone and provide power to the LED by turning on the second transistor and turning off the first transistor when the switch is in the second state.”  The second transistor is Q3 and turning it on grounds the microphone 630.  “[0079] …When transistor Q3 turns on, current may flow through the current path 12 from the power supply rail V.sub.CC through LED 640 and resistor R1 and through the body of Q3 to ground….”  See [0078]-[0079].]

Regarding Claim 9, Baker teaches:
9. The smart device of claim 1, further comprising: 
returning, based on determining that a time period associated with the triggered state has elapsed, to the untriggered state. [Baker teaches a “timeout counter” which enables the “privacy mode” for a finite period of time.  In the Claim, the “triggered state” is the pass-through state when the “privacy mode” is disabled or disengaged and “untriggered state” is the “privacy mode” of Baker.  In the Claim, the “triggered state” corresponds to the normal pass-through mode of Baker.  Most embodiment of Baker teach a time-out period for the “privacy mode” after which the device returns to the pass-through/on mode.  However, Baker also teaches the system of the Claim where a time-out feature is considered for the normal pass-through mode and the default is being in the privacy mode.  “[0140] As another (or additional) example, the timeout counter may be used to disengage privacy mode. For example, a user may press a button to disengage privacy mode for 10 seconds, to make a request, for example, after which privacy mode is automatically re-enabled. Or, the privacy mode may be disengaged the entire time a button is pressed, i.e., push-to-talk mode. A user may push the button while talking to disengage the privacy mode and allow the audio device to receive the spoken request from the user. When the user stops pressing or pushing the button, the audio device may return to privacy mode and stop recording or listening to acoustic data. For example, the button may be a physical button such as an actuator or capacitive touch area on the audio device, such as the privacy button or privacy switch of FIGS. 5 and 9. Or, the button may be a physical button on a remote device, such as a remote or keypad. Alternatively, the button may be a soft button on a mobile device, laptop, PC, etc.”  The time-out feature is first presented with respect to timing out the “privacy mode” / “untriggered state” of the Claim:  “[0137] The privacy mode may be used with a timeout counter. For example, privacy mode may be enabled for a finite period of time using the timeout counter, and when the timeout counter has expired, the audio device may exit the privacy mode. For example, the privacy mode may be enabled for an hour-long meeting, and after the hour, the privacy mode may be disabled.”  “[0139] … Alternatively, a user may vocally command the audio device to instruct the privacy timeout length. For example, a user may say "Privacy, 10 minutes", where "privacy" is used as a keyword to enable privacy mode, and "10 minutes" specifies the length of the timeout.”]

Regarding Claim 11, Baker teaches:
11. The smart device of claim 1, wherein preventing receipt of signals from the at least one microphone comprises 
outputting, to the one or more processors, third signals comprising one or more first sounds configured to emulate one or more second sounds from an environment associated with the smart device. [Baker, Figure 8B, “second circuit 855’” generating acoustic interference or noise and sending it to the “control circuit 814’” for output from the “speaker 832’.”  “[0102] Alternatively, or in addition to, the device-level privacy modes described herein, a privacy mode may be enabled by providing interference signals. Interference signals may be acoustic interference signals (i.e., audio signals), or they may be electronic noise signals added to the microphone communication line. For example, an interference speaker may provide acoustic interference. The acoustic interference may raise the background noise level of the microphone such that the acoustic data received by the microphone from a user in the environment is not discernable from the acoustic interference by the control circuit. The noise signals may be pseudo-random noise signals generated by the control circuit. Alternatively, a separate control circuit may be used to generate the noise signals to obfuscate the acoustic data. For example, turning now to FIG. 8B, the second control circuit 855' may be used to generate noise. In this way, the primary control circuit 814' which receives the obfuscated acoustic data may not be able to subtract out the noise signal, since the noise signal was generated by an independent source, i.e., the separate control circuit.”  (Note, “sounds from an environment associated with the smart device” is interpreted as “background noise” which is taught by Baker.  The Specification of the instant Application does not elaborate upon this phrase and in an another unrelated paragraph mentions sound profiles such as coffee shop noise that is used to jam the microphones but does not say that the smart device is in a coffee shop.) ]
(Specification of the instant Application:  “[0040] … The modulating signal may emulate different noise profiles and/or audio signals, such as a coffee shop conversation, or any other signal profile that is used with the intent to jam the microphone…”  “[0184] … Additionally or alternatively, preventing receipt of the first signal may comprise outputting third signal to the one or more processors of the smart device. The third signal may comprise one or more first sounds configured to emulate one or more second sounds from an environment associated with the smart device. A first volume of the one or more first sounds may be based on a second volume of the one or more second sounds. The blocking circuitry may determine the one or more first sounds by recording, for a period of time in the untriggered state, the one or more second sounds.”)

Regarding Claim 12, Baker teaches:
12. The smart device of claim 11, wherein a first volume of the one or more first sounds is based on a second volume of the one or more second sounds. [Baker, Figure 8B.  Baker teaches that the “acoustic interference” that is mixed with the output sound or output from a separate speaker must be at least as loud as the voices that it is trying to obfuscate or louder:  “[0104] The acoustic interference may be an audible interference. For example, the acoustic interference may be a white noise interference. Alternatively, the acoustic interference may be a pink noise or grey noise interference. One skilled in the art will recognize that the exact acoustic spectrum of the acoustic interference is not critical; rather, the effectiveness of the interference is based on broadband coverage of audible range frequencies and having sufficient amplitude (i.e., volume) to drown out ambient conversations. That is, the amplitude of the noise signal is at least of substantially the same amplitude as the amplitude of the audio signals….”]

Regarding Claim 16, Baker teaches and suggests:
16. The smart device of claim 1, wherein, when the blocking circuitry is in the untriggered state, each communication path between the at least one microphone and the one or more processors is grounded. [Baker, Figures 6-7 and 8A.  Figure 6 shows the grounding of the microphone by closing the Q3 transistor.  Other embodiments show the removal of the VCC power from the microphone.  The combination of the embodiments suggests that the grounding shown in Figure 6 can be applied to the other embodiments.  See [0079]-[0080] and claim 4 for description of grounding of the microphone through transistor Q3.  For breaking the connection of the microphone 830 of Figure 8 see:  “[0086] … For example, when a user pushes or pulls the airgap switch 729, the airgap may electrically disengage part of the circuit. The airgap switch 729 may physically break power to the entire device 700. Alternatively, the airgap may break an electrical connection of just a microphone line. For example, the airgap switch 729 may break power to the microphone. Or, the airgap switch 729 may break a communication line of the microphone….”  In Figure 8A, the airgap switch 829B cuts the power Vcc to the microphone 830.  Also power to the control circuit 814 may be cut.  “[0089] Alternatively, the audio device may have an airgap switch 829B. The airgap switch 829B may be located at position B, shown in FIG. 8A as located between the output of the power supply 422 and the VCC rail. When a user engages the airgap switch 829B to put the audio device 800 into a privacy mode, the airgap switch 829B may break the connection providing power from the power supply VCC to the microphone 830….”  “[0090] Although not shown, VCC may alternatively be provided to just the control circuit 814 or to just the communication circuit 824. For example, the airgap switch 829B may alternatively remove power to just the control circuit 814 so that the control circuit 814 is unable to receive communication from the microphone 830. Or, the airgap switch 829B may remove power to the communication circuit 824. In this way, the acoustic data may still be sent from the microphone circuit 830 to the control circuit 814 to allow the control circuit to do limited local audio processing. For example, the control circuit may be able to process a keyword, or a simple learned command. However, when the airgap 829B is engaged, more extensive commands and voice conversations may not be transmitted to a network or cloud service for remote processing.”]

Regarding Claim 17, Baker teaches:
17. The smart device of claim 1, wherein the blocking circuitry is further configured to indicate when electrical activity associated with the at least one microphone is detected. [Baker, Figure 6, the LED 640 is off when the microphone has power.  Having power is mapped to “electrical activity” of the Claim.  “[0078] …Therefore, the privacy indicator LED 640 may normally be off when the microphone 630 is on (i.e., when the microphone has power).”]

Regarding Claim 18, Baker teaches:
18. The smart device of claim 1, wherein the blocking circuitry is further configured to indicate when the blocking circuitry is in the triggered state. [Baker, Figure 4, "Privacy LED 440” and Figure 8A, “Privacy LED 840.”  “[0091] … As previously described, the other components (i.e., the control circuit 814, memory 820, speaker 832, LEDs 840, and communication circuit 824) may remain powered and active while the airgap switch 829C is engaged (i.e., while the audio device 800 is in the privacy mode)….”  See [0068] and [0074].  “[0032] The audio device may have a mute or privacy mode. The mute or privacy mode, when enabled by a user 102, may cause the device to stop transmitting acoustic data to the router 127. The audio device may provide a visual indication that the device is in a mute or privacy mode. For example, the audio device may have an LED indicator that turns on or changes color when the device is in the mute or privacy mode. Additionally, or alternatively, other indications may be used, for example, an indication on a mobile application may alert a user that the audio device is in the privacy mode.”]

Regarding Claim 19, Baker teaches:
19. The smart device of claim 1, wherein the blocking circuitry is incapable of communication over a network used by the smart device. [Baker, the embodiments of Figures 2-3, 5, and 7 do not provide remote access to the blocking circuitry and the user has to manually operate the airgap switches on the smart device.  Embodiment of Figure 9 provides a remotely resettable mechanical disconnect.]

Regarding Claim 20, Baker teaches:
20. The smart device of claim 1, wherein the first trigger is configurable by a user. [Baker teaches configurability of the “first trigger” of the Claim as interpreted by referring to the Specification of the instant Application (the term is broad but is narrowly interpreted to expedite prosecution.)  See for example the configuring of the duration of “privacy mode” by user command:  “[0139] The length of the timeout may be configurable, whereby a user may initially setup the audio device with a specific timeout (e.g., one hour), or may add a timeout when enabling the privacy mode. A user may configure the length of the timeout either through an advanced programming mode on the audio device, or through a GUI application on a mobile device, laptop, PC, etc. Alternatively, a user may vocally command the audio device to instruct the privacy timeout length. For example, a user may say "Privacy, 10 minutes", where "privacy" is used as a keyword to enable privacy mode, and "10 minutes" specifies the length of the timeout.”  The “first trigger” of the Claim pertains to the pass-through period where privacy is not activated.  However, setting the duration of privacy also sets the periods when privacy mode is not in effect.  Also:  “[0140] As another (or additional) example, the timeout counter may be used to disengage privacy mode. For example, a user may press a button to disengage privacy mode for 10 seconds, to make a request, for example, after which privacy mode is automatically re-enabled….”  Here the trigger causes a pass-through modes and thus corresponds to the “first trigger” of the Claim.]
(Specification of the instant Application provides support for “Blocker Configurability” at:  “[0108] The blocker may be configurable by users in order to affect the blocker in a variety of ways. The blocker may accept configuration information from the user that is used by the blocker to determine which type or types of triggers should be used by the blocker to determine that blocking mode should be changed to pass-through mode; for example, configuration information may include a list including garage door opens, female voice speaking, the word "command", the word "privacy", all of the wifi devices to detect, and whether each one is or is not an enabled trigger. The blocker may accept configuration parameters for triggers; for example, configuration information may include multiple start times and end times which form a schedule for the time and date schedule triggers. The blocker may have storage to record a variety of logging data about the usage of the blocker and/or the listening device; examples of what the logs may contain include the date, time, and type of each trigger as well as who triggered it, a transcription of the words spoken in pass-through mode, and a recording of the first 10 seconds of each pass-through mode. Additional non-limiting examples of configurable aspects of the blocker include default lengths of time to stay in pass-through mode after any given trigger, minimum volume levels for triggers, length of a silence before automatically returning to blocking mode, number of entries to record in the log, tolerance and/or minimum required probability of a trigger having occurred, selections of what information to log, instructions for how to connect to wifi, whether or not the wifi electronics within the blocker should be enabled, which languages the blocker should use, setting the current time on the blocker's clock, and/or the maximum length of pass-through modes as an limiting override for other configuration.”)

Regarding Claim 21, Baker teaches (or possibly suggests):
21. A method comprising 
preventing, by blocking circuitry, receipt, by one or more processors of a smart device, of first signals generated by at least one microphone of the smart device while the blocking circuitry is in an untriggered state, wherein each communication path between the at least one microphone and the one or more processors is conducted via the blocking circuitry; [Baker, Figure 8A, “Airgap Switch 829C” located between the “Microphone 830” and “Control Circuit 814” and being capable of connecting or disconnecting the two.  “Untriggered State” of the Claim blocks the signal and corresponds to the “open” state of the switch 829C.  The reset signal 850 permits the closing of the switch remotely and can teach the trigger of the Claim.  “[010] … For example, the control circuit may determine that the microphone 830 has stopped communicating with the control circuit (i.e., the data line connection 826 or the power supply line connection to the microphone 830 has been opened)….”]
detecting, by the blocking circuitry and using an input device of the blocking circuitry, a first trigger associated with activating the blocking circuitry, wherein the first trigger is different from a second trigger associated with activating the smart device; and [Baker, Figures 7 and 9 and the circuit of Figure 8A.  The blocking circuitry is taught by the switch 829C and triggering the switch 829C activates the blocking circuitry (closed switch permits signals from the microphone to be received by the processor and open switch prevents the signals from arriving at the processor).  The switch 829C is triggered (opened or closed) independently of the “audio device 700/800/900” of which it is a part.  The reset signal 850 permits the closing of the switch remotely and can teach the first trigger of the Claim as well.  “[010] … For example, the control circuit may determine that the microphone 830 has stopped communicating with the control circuit (i.e., the data line connection 826 or the power supply line connection to the microphone 830 has been opened)….”]
based on detecting the first trigger, temporarily entering, by the blocking device, a triggered state; [Baker, the “triggered state” of the Claim is taught by the closed state of the switch 829C or the reset of the switch 829C by the reset signal on the “reset line 850.”]  [The only aspect that may be considered as “suggested” is the fact that in the Specification (not the Claim) the device is generally and as default in a blocked mode (privacy mode) and triggers are used to change the mode to “pass-through” whereas the device of Baker is listening until placed in the “privacy mode.”]
receiving, by the blocking circuitry, second signals from the at least one microphone; [[Baker passes the input audio in the pass-through mode.]
generating, based on the second signals and using a text-to-speech algorithm, a command; and
outputting, based on the blocking circuitry being in the triggered state, the command to the one or more processors of the smart device.
Baker does not teach generation of speech by TTS.
Champion teaches:
generating, based on the second signals and using a text-to-speech algorithm, a command; and [Champion, Figure 2, the external microphone receives the audio provides it to a STT engine and provides the text to microphone of the assistant device that is enclosed in a soundproof enclosure.
outputting, based on the blocking circuitry being in the triggered state, the command to the one or more processors of the smart device. [Champion teaches a TTS mode that is used to conceal the identity of the speaker.

    PNG
    media_image7.png
    80
    417
    media_image7.png
    Greyscale

p. 5.]
Rationale as provided for Claim 1.

Claim 22 has language with some similarity to Claim 2.

Claim 24 has language similar to Claim 4 and is rejected under similar rationale.

Claim 25 has language similar to Claim 5 and is rejected under similar rationale.

Regarding Claim 26, Baker teaches (or possibly suggests):
26. Blocking circuitry comprising an input device, wherein the blocking circuitry is configured to: [Baker, Figure 8A, switch 829C teaches the “blocking circuitry” and there are two input devices for it: one is the remote reset line 850 which permits a user to reset the switch and the other is the direct input to the switch provided by a user who is close to the device.  “[0069] The audio device 400 may further include a switch 444. The switch 444 may be actuated when the privacy mode is enabled. A described previously, the switch may be depressed by a lever, button, etc. For example, when the privacy cover is over the microphone 430 (i.e., the audio device 400 is in privacy mode), the switch 444 may be in a closed or "on" position….”  Figure 7:  “[0084] The audio device 700 may also have a device-level privacy mode. The device-level privacy mode of audio device 700 may be a mechanical disconnect. The mechanical disconnect may be an airgap, i.e., an airgap switch shown here as airgap switch 729. Although described here as a switch, the airgap switch may be a tab, such as a push/pull control which may be either pulled out or pushed in by a user. Other mechanisms in addition to those shown here may also be used, such as rotating a knob, flipping a switch, pulling a lever, sliding a tab, etc.”  Figure 6, “privacy pin 610” is an input to the switches:  “[0076] … For example, the privacy mode input may be provided when a user places the audio device in a privacy mode. For example, the control circuit may control the privacy enable pin 610 in response to a button press (i.e., a user has pressed the mute or privacy button, for example, button 508, or has slid a privacy cover over the microphone, thereby depressing a switch, for example, privacy cover 208, 308), as in the embodiments shown in FIGS. 2, 3 and 5. Or, the button press may be a remote button press, as in a remotely enabled privacy mode. That is, a user may press a button on a device separate from the audio device to place the audio device (and/or additional audio devices) into privacy mode. For example, a user may press a software button on a graphical user interface (GUI) of a mobile phone, or a button on a remote control, keypad, etc., to place the audio device into privacy mode. The control circuit may control the privacy enable pin 610 in response to receiving a wireless/wired communication that a remote privacy button has been pressed.”  “[0096] … The audio device 900 may include an airgap switch 929. The airgap switch 929 may be a remote reset rocker switch, i.e., a remote reset switch, which may be located on a front surface 915 of the audio device 900 and accessible to a user. For example, the airgap switch 929 may be a rocker switch that turns privacy mode on and off when a user flips or actuates the airgap switch.”]
prevent receipt, by one or more processors of a smart device, of first signals generated by at least one microphone of the smart device while the blocking circuitry is in an untriggered state, wherein each communication path between the at least one microphone and the one or more processors is conducted via the blocking circuitry; [Baker, Figure 8A, the communication between the “microphone 830” and the “control circuit 814” is via the switch 829C and an open 829C prevents receipt by the processor 814 of the signals from the microphone 830.]
detect, using the input device of the blocking circuitry, a first trigger associated with activating the blocking circuitry, wherein the first trigger is different from a second trigger associated with activating the smart device; and [Baker, the “first trigger” is either the user pushing or pulling the switch 829C to “electrically disengage part of the circuit”:  “[0086] … Alternatively, the airgap may break an electrical connection of just a microphone line. For example, the airgap switch 729 may break power to the microphone. Or, the airgap switch 729 may break a communication line of the microphone….”]
based on detecting the trigger, temporarily enter a triggered state; [Baker, when the switch 829C is closed, either by push/pull of the user or by the remote reset (850) the processors 814 receive the signals generated by the microphone 830.] [The only aspect that may be considered as “suggested” is the fact that in the Specification (not the Claim) the device is generally and as default in a blocked mode (privacy mode) and triggers are used to change the mode to “pass-through” whereas the device of Baker is listening until placed in the “privacy mode.”]
receive, using the input device of the blocking circuitry, second signals; [Baker passes the input audio in the pass-through mode.]
generate, based on the second signals and using a text-to-speech algorithm, a command; and
output, based on the blocking circuitry being in the triggered state, the command to the one or more processors of the smart device.

Baker does not teach generation of speech by TTS.
Champion teaches:
generate, based on the second signals and using a text-to-speech algorithm, a command; and [Champion, Figure 2, the external microphone receives the audio provides it to a STT engine and provides the text to microphone of the assistant device that is enclosed in a soundproof enclosure.
output, based on the blocking circuitry being in the triggered state, the command to the one or more processors of the smart device. [Champion teaches a TTS mode that is used to conceal the identity of the speaker.

    PNG
    media_image7.png
    80
    417
    media_image7.png
    Greyscale

p. 5.]
Rationale as provided for Claim 1.

Claim 27 has language similar to Claim 22 and is rejected under similar rationale.

Claim 29 has language similar to Claims 4 and 24 and is rejected under similar rationale.

Claim 30 has language similar to Claims 5 and 25 and is rejected under similar rationale.

Claims 3, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Baker and Champion in view of Ady (U.S. 20140372126).
Regarding Claim 3, Baker teaches that the audio trigger is a spoken command.  (See [0098], [0012]-[00128].)  Baker also teaches that the drowning out noise that is generated as a form of blocking must have amplitude above the amplitude of the audio signals in the environment.  ([0104]).  Baker does not teach that the volume of the command has to be above a certain amplitude/volume.
Champion, p. 5, teaches a Loudness mode which is used to determine the emotion of the speaker and decide whether or not to convey the speech.
Ady teaches:
3. The smart device of claim 2, wherein the audio trigger comprises a command spoken by a user within a predetermined volume. [Ady teaches that the command must be received at a or above a predetermined threshold in order to be considered for execution: “[0034] Alternatively or in addition to responding to tactile control inputs during this version of a privacy mode, the always-on privacy mode utility 122 can configure the first user device 100 to respond to voice commands that are determined to be made directly within hand-held or earpiece proximity. For example, the audio amplitude and delay analyzer utility 128 can respond to the at least one sound receiving component 149 receiving an audible command by measuring a volume magnitude of the audible command. Further, the audio amplitude and delay analyzer utility 128 can compare the volume magnitude to a loudness threshold that is pre-selected to indicate when a user is speaking directly into the first user device 100. In response to the volume magnitude exceeding the loudness threshold, the voice-activated information assistant 130 is allowed to process and respond to the audible command.”  (Note that there are also a host of references that let the user whisper his command in order to protect his privacy.  Both cover this Claim which is broadly stated.)]
Baker/Champion and Ady pertain to privacy mode of devices and it would have been obvious to combine the preset command volume feature of Ady that is used to filter out sounds in the environment that are not intended for the device with the system of Baker/Champion in order to minimize unintended triggering of the device.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claim 23 has language similar to Claim 3 and is rejected under similar rationale.
23. The method of claim 22, wherein the audio trigger comprises a command spoken by a user within a predetermined distance of the smart device. 

Claim 28 has language similar to Claims 3 and 23 and is rejected under similar rationale.
28. The blocking circuitry of claim 27, wherein the audio trigger comprises a command spoken by a user within a predetermined distance of the smart device. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baker and Champion in view of Casey (U.S. 20180167547).
Regarding Claim 6, Baker teaches the use of “occupancy sensors” to detect if someone is in the room and therefore turn the privacy mode on or off.  “[0141] Alternatively, the privacy mode may be enabled or disabled based on a condition or event. For example, the user environment may contain an occupancy sensor. The occupancy sensor may be configured to communicate with the audio device, wherein the audio device may enable or disable the privacy mode based on an occupancy detection within the room. …”  The “occupancy sensor” of Baker is not a motion detector and rather detects occupancy by acoustic sensors.
Champion does not discuss optical sensors.
Casey teaches:
6. The smart device of claim 1, wherein the first trigger corresponds to a movement detected by an optical sensor of the blocking circuitry. [Casey teaches that occupancy detectors detect the presence of a person by movement:  “[0008] As the occupancy/vacancy sensor generally senses the presence or absence of a person within the user environment using passive infra-red (PIR) technology, the occupancy/vacancy sensor may fail to detect the occupancy of a room due to the lack of movement by a user. The occupancy/vacancy sensor senses the presence of a person using the heat movement of the person….”  This occupancy detector may include a “visible light sensor” / “optical sensor” that detects movement:  “[0085] During a sensor event for detecting occupancy and/or vacancy, the visible light sensor 180 may be configured to apply a predetermined mask to focus on one or more regions of interest in one or more images recorded by the camera and determine occupancy or vacancy of the space based on detecting or not detecting motion in the regions of interest. The visible light sensor 180 may be responsive to movement in the regions of interest and not be responsive to movement in the masked-out areas.”]
Baker/Champion and Casey pertain to privacy mode of devices and it would have been obvious to combine the optical sensor of Casey which is used as a method of occupancy detection with the system of Baker/Champion which teaches occupancy detection by detecting audio as another or a substitute method of occupancy detection which would cause a need for privacy.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Baker and Champion in view of Ossowski (U.S. 2019/0051299).
Regarding Claim 10, Baker teaches:
10. The smart device of claim 1, 
wherein the blocking circuitry is configured to temporarily enter the triggered state by: [Baker teaches that  “[0140] As another (or additional) example, the timeout counter may be used to disengage privacy mode. For example, a user may press a button to disengage privacy mode for 10 seconds, to make a request, for example, after which privacy mode is automatically re-enabled….”]
determining, based on processing the first trigger to determine an origin of the first trigger, that the smart device did not output the first trigger. 
Baker does not teach that the source of the command for privacy mode is scrutinized by the audio device.
Neither does Champion.
Ossowski  teaches:
determining, based on processing the first trigger to determine an origin of the first trigger, that the smart device did not output the first trigger. [Ossowski, Figure 1, generates a model of the user’s voice so that it can discriminate a command generated by an authorized user from other input sounds including a sound coming from the Personal Assistant (PA) itself.  “[0040] Specifically, the system and method disclosed herein are used to detect or recognize the voice of the speaker of the keyphrase which triggers an action, such as the wakening of the PA, and omits the action if the speaker is identified as a computer originated voice such as the PA's own voice. This is accomplished by using a voice or speaker recognition (SR) system such as with speaker verification (or identification) in order to learn the characteristics of the its own PA voice, other voice applications, and other popular, known PA voices when desirable, and filter out detections of that voice or voices. Such an approach limits unwanted triggers caused by any device that uses the same computer originated voice or voices. Herein, speaker verification and speaker identification are meant in a general sense and both refer to identification of a voice relative to one or more modeled voices that are to be filtered out (or some action is to be taken upon identification of a voice that matches a modeled voice).” See also abstract.]
Baker/Champion and Ossowski pertain to personal assistant devices and it would have been obvious to combine the command voice discrimination of Ossowski which is intended to filter out unauthorized voice commands, including by the device itself, with the system of Baker/Champion in order to add a layer of security and prevent inadvertent or unauthorized trigger of the device.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baker and Champion in view of Holzrichter (U.S. 20120053931).
Regarding Claim 13, The “untriggered state” of the Claim pertains to the blocked/privacy mode of Baker because the trigger in the Claims disengages the blocking and permits pass-through.  Baker teaches recording while in the privacy mode when the microphone is not shut off and only its connection to the processor is stopped.   (Abstract:  “Devices that record data from a space, such as audio or video devices having microphones and/or cameras, may have a privacy mode which allows a user to temporarily prevent the device from recoding audio or video of the space….”  Background:  “[0004] … However, the voice integration device may continue "listening" to the audio traffic of the room while the mute button is activated, and the device may even store acoustic data locally. That is, the voice integration device may continue to monitor acoustic data in the space and record the data in a transmission buffer stored in memory of the device, even while the device is in a mute or privacy mode, but not transmit the acoustic data onto a network/to a cloud service for processing….”  “[0123] … However, the voice integration device may continue "listening" to the audio traffic of the room while the mute button is activated, and the device may even store acoustic data locally. That is, the voice integration device may continue to monitor acoustic data in the space and record the data in a transmission buffer stored in memory of the device, even while the device is in a mute or privacy mode, but not transmit the acoustic data onto a network/to a cloud service for processing….”)
But Baker does not teach that the recorded environmental sounds are later used as noise to obfuscate the input to the microphone.
Champion achieves this goal by the method of changing the input voice.
Holzrichter teaches:
13. The smart device of claim 11, further comprising: 
determining the one or more first sounds by recording, for a period of time while the blocking circuitry is in the untriggered state, the one or more second sounds. [Holzrichter teaches “speech masking and cancelling and voice obscuration” and does so by adding various types of noise to the speech of the user.  One of the types of noise it obtains is from the environment of the user.  “[0046] It is important to realize that it is not important to completely cancel speech. If one can cancel broadcasted acoustic sound by a factor of 100 or so (-20 db) which is difficult with prior systems, the speech may still be intelligible if a listener listens carefully and there is little background noise. However, Applicant's system will also add some background and/or prior speech noise and/or will shift the timing of the resultant speech signal so that a listener's ears (i.e., listener's hearing system) is unable to "lock-on" to the speaker's weakened and confused speech and begin to understand it. It is important to emphasize that one of the inventive aspects of Applicant's system is the capacity to both cancel and purposefully add obscuring noise at the same time. Applicant's obscuring system may generate several types of confusing acoustic signals such as strong background noise, white or pink noise, or time dithered speech from past speaker recordings, pitch-changed speech, signal shape-changes inserted into the speaker's signal, and other techniques, including simultaneously using 2 or more such just mentioned techniques.”]
Baker/Champion and Holzrichter pertain to maintaining privacy and it would have been obvious to combine the speaker voice obscuration of Holzrichter which achieves its goal by adding noise that may be obtained from the environment of the user with the system of Baker/Champion that teaches adding noise to the speech to obfuscate the speech and also teaches recording the sounds of the environment but does not expressly teach that the sound recorded from the environment of the user is added to his voice in order to obfuscate the voice.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sanso (U.S. 2013/0231930):

    PNG
    media_image11.png
    324
    504
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    636
    431
    media_image12.png
    Greyscale

[0040] In different embodiments, computer system 400 may be any of various types of devices, including, but not limited to, a personal computer system, desktop computer, laptop, notebook, or netbook computer, mainframe computer system, handheld computer, workstation, network computer, a camera, a set top box, a mobile device, a consumer device, video game console, handheld video game device, application server, storage device, a peripheral device such as a switch, modem, router, or in general any type of computing or electronic device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499. The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Fariba Sirjani/
Primary Examiner, Art Unit 2659